             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


PACE-O-MATIC, INC.,                         :
                                            :
                   Plaintiff                :   No. 1:20-cv-00292
                                            :
             v.                             :   (Judge Jennifer P. Wilson)
                                            :   (Magistrate Judge Joseph F. Saporito,
ECKERT SEAMANS CHERIN &                     :   Jr.)
MELLOTT, LLC,                               :
                                            :
                   Defendant.               :   Electronically Filed Document



             JOINT MOTION FOR STAY PENDING APPEAL

                  (From February 16, 2021 Nondispositive
            Order Overruling Attorney-Client Privilege Objection
                          to Non-Party Subpoena)

      Defendant, Eckert Seamans Cherin & Mellott, LLC (“Eckert”), and non-party

subpoena recipients Greenwood Gaming & Entertainment, d/b/a Parx Casino

(“Parx”), and Hawke McKeon & Sniscak LLP (HMS) (together, “Joint Appellants”)

hereby move for a stay pending appeal to the district court from portions of

Paragraph 4 of Magistrate Judge Joseph F. Saporito, Jr.’s February 16, 2021 Order

and accompanying Memorandum, Section III. I (Judicial Estoppel and Implied

Waiver of Privilege) at 32-42 (2021 WL 602733) (Doc. 87), which overrule

attorney-client privilege objections to plaintiff Pace-O-Matic, Inc.’s (POM)



                                        1
document production requests documents, Memorandum at pp. 40-42. Joint

Appellants represent as follows:

      1.      Each of the Joint Appellants has appealed to the district court that

portion of the February 16, 2021 Memorandum and Order that directs production of

documents identified on pp. 40-42 of the Memorandum.

      2.      The Memorandum and Order direct production of all identified

documents on or before March 9, 2021.

      3.      In directing production, the Memorandum found that judicial estoppel

applies and results in a waiver of attorney-client privilege with respect to the

documents identified for production at pp. 40-42 of the Memorandum.

      4.      Absent a stay pending appeal of the February 16 Order as to the

documents identified for production at pp. 40-42 of the Memorandum, the

documents will be produced, and the attorney-client privilege, if on appeal deemed

applicable, lost.

      5.      Joint Appellants’ appeals are limited to Section III.I of the

Memorandum and the associated documents the Order requires to be produced; Joint

Appellants will produce all other documents as ordered on or before March 9, 2020.

      WHEREFORE, Defendant, Eckert Seamans Cherin & Mellott, LLC

(“Eckert”),   and   non-party      subpoena   recipients   Greenwood   Gaming   &

Entertainment, d/b/a Parx Casino (“Parx”), and Hawke McKeon & Sniscak LLP


                                          2
(HMS) (together, “Joint Appellants”) respectfully request that the court grant a stay

of the February 16, 2020 order in this matter, limited to the Order’s requirement that

the documents identified at pp. 40-42 of the Memorandum be produced, pending

resolution of Joint Appellants’ appeals to the district court.

                                  Respectfully submitted,




                                 _________________________________________
                                 ABRAHAM C. REICH, ESQUIRE (No. 20060)
                                 ROBERT S. TINTNER, ESQUIRE (No. 73865)
                                 FOX ROTHSCHILD LLP
                                 2000 Market Street, 10th Floor
                                 Philadelphia, PA 19103-3291
                                 (215) 299-2090/2766 (telephone)
                                 (215) 299-2150 (facsimile)
                                 areich@foxrothschild.com
                                 rtintner@foxrothschild.com

                                 Counsel for Defendant,
                                 ECKERT SEAMANS CHERIN & MELLOTT,
                                 LLC


                                 GA BIBIKOS LLC

                                 /s George A. Bibikos
                                 George A. Bibikos
                                 5901 Jonestown Rd. #6330
                                 Harrisburg, PA 17112
                                 (717) 580-5305
                                 gbibikos@gabibikos.com

                                 Counsel for Parx
                                           3
                                /s/ Dennis A. Whitaker

                               Dennis A. Whitaker, I.D. #53975
                               Hawke McKeon & Sniscak, LLP
                               100 North Tenth Street
                               Harrisburg, PA 17101
                               (717) 236-1300
                               (717) 236-4841
                               dawhitaker@hmslegal.com

                               Counsel for Hawke McKeon & Sniscak LLP




Dated: March 2, 2021




                         CERTIFICATE OF SERVICE


      I hereby certify that, on March 2, 2021, I electronically filed the foregoing

document with the Clerk of the Court for the United States Court District Court for

the Middle District of Pennsylvania by using the ECF system. Pursuant to LR 5.7,

participants in the case who are registered ECF users will be served by the ECF

system.

                                                         /s/ Dennis A. Whitaker




                                         4
